

116 S3349 IS: Built to Last Act of 2020
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3349IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Ms. Baldwin (for herself, Mr. Rubio, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Under Secretary of Commerce for Oceans and Atmosphere to identify a consistent, Federal set of best available forward-looking meteorological information and to require the Director of the National Institute of Standards and Technology to convene an effort to make such set available, with advice and technical assistance, to standards-developing organizations, and for other purposes.1.Short titleThis Act may be cited as the Built to Last Act of 2020.2.Identification and dissemination of consistent, Federal set of best available forward-looking meteorological information(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the National Institute of Standards and Technology.(2)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere. (3)Extreme weatherThe term extreme weather includes observed or anticipated severe and unseasonable atmospheric conditions, including drought, heavy precipitation, hurricanes, tornadoes and other windstorms (including derechos), extreme heat, extreme cold, flooding, sustained temperatures or precipitation that deviate substantially from historical averages, and any other weather event that the Under Secretary determines qualifies as extreme weather.(4)Other environmental trendsThe term other environmental trends means wildfires, coastal flooding, inland flooding, land subsidence, rising sea levels, and any other challenges relating to changes in environmental systems over time that the Under Secretary determines qualify as environmental challenges other than extreme weather. (5)Mitigation Framework
 Leadership GroupThe term Mitigation Framework Leadership Group means the Mitigation Framework Leadership Group established pursuant to the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 6 U.S.C. 701 note), or successor group.(6)United States Global
 Change Research ProgramThe term United States Global Change Research Program means the United States Global Change Research Program established under section 103 of the Global Change Research Act of 1990 (15 U.S.C. 2933).(7)Long-termThe term long-term shall have such meaning as the Director, in consultation with the Under Secretary, considers appropriate for purposes of this section.(b)Identification of consistent, Federal set of best available meteorological information(1)In generalThe Under Secretary shall identify and support research that enables, a consistent, Federal set of forward-looking long-term meteorological information that—(A)models future extreme weather events, other environmental trends, projections, and up-to-date observations; and(B)is suitable for use under subsection (c).(2)Mesoscale meteorological informationWhen the Under Secretary determines appropriate or upon request of the Director, the Under Secretary shall provide the Director with mesoscale meteorological information that is suitable for use under subsection (c).(c)Advice, technical assistance, and dissemination(1)In generalThe Director shall, in consultation with the Under Secretary—(A)make available to the public information identified under subsection (b);(B)identify Federal and non-Federal efforts to develop and adopt standards, building codes, and voluntary certifications; and(C)using the best available, consistent, Federal set of forward-looking long-term meteorological information identified under subsection (b)—(i)advise and provide technical assistance to organizations that develop standards, model building codes, or voluntary certifications in order for such organizations to appropriately incorporate forward-looking long-term meteorological information into such standards, building codes, and voluntary certifications; and(ii)take appropriate steps to make information identified under subsection (b) available to the entities described in clause (i) developing such standards, model building codes, and voluntary certifications.(2)RequirementThe Director shall carry out paragraph (1) through each of the following:(A)The Fire Research Center, established under section 16 of the Act entitled An Act to establish the National Bureau of Standards, approved March 3, 1901 (15 U.S.C. 278f).(B)The National Windstorm Impact Reduction Program, established under section 204 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703).(C)Such other statutory authorities as the Director considers appropriate.(d)Working groupIn order to identify and support research that enable information as required under subsection (b), the Director of the Office of Science and Technology Policy, in coordination with the United States Global Change Research Program and the Mitigation Framework Leadership Group, shall designate a working group consisting of representatives from such Federal agencies as the Director of the Office of Science and Technology Policy considers appropriate.